DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             CHARLES ROSALY,
                                Appellant,

                                        v.

                           VERONIKA KONECNY,
                                Appellee.

                                  No. 4D21-3236

                               [August 31, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Cohen, Judge; L.T. Case No. DVCE21004118.

   Charles Lee Rosaly, Tamarac, pro se.

   No brief filed for appellee.

GROSS, J.

   Charles Rosaly appeals a final judgment for protection against stalking.
We affirm the final judgment in all respects but one. We reverse that
portion of the final judgment providing that Rosaly “shall not have any
contact” with his three minor children and that appellee “shall have 100%
sole time-sharing with all minor children.”

  The final judgment was entered after an evidentiary hearing, which
Rosaly did not attend.

  On appeal, Rosaly contends that the evidence at the hearing did not
support the entry of the injunction for protection against stalking.

    “When evaluating whether competent, substantial evidence supports a
trial court’s ruling, ‘[l]egal sufficiency . . . as opposed to evidentiary weight,
is the appropriate concern of an appellate tribunal.’” Stone v. Stone, 128
So. 3d 239, 240 (Fla. 4th DCA 2013) (quoting Brilhart v. Brilhart ex rel.
S.L.B., 116 So. 3d 617, 619 (Fla. 2d DCA 2013)). “Whether the evidence is
legally sufficient to support issuance of the injunction is a legal question
subject to de novo review.” Brungart v. Pullen, 296 So. 3d 973, 976 (Fla.
2d DCA 2020) (quoting Schultz v. Moore, 282 So. 3d 152, 154 (Fla. 5th
DCA 2019)).

   Section 784.0485(1), Florida Statutes (2021), creates “a cause of action
for an injunction for protection against stalking.” A person commits
stalking when the person “willfully, maliciously, and repeatedly follows,
harasses, or cyberstalks another person.” § 784.048(2), Fla. Stat. (2021).

    “Harass” means “to engage in a course of conduct directed at a specific
person which causes substantial emotional distress to that person and
serves no legitimate purpose.” § 784.048(1)(a), Fla. Stat. (2021). “Course
of conduct,” in turn, means “a pattern of conduct composed of a series of
acts over a period of time, however short, which evidences a continuity of
purpose.” § 784.048(1)(b), Fla. Stat. (2021).

   “[B]y its statutory definition, stalking requires proof of repeated acts.”
Lukacs v. Luton, 982 So. 2d 1217, 1219 (Fla. 1st DCA 2008). “It takes two
incidents of harassment to satisfy the requirements for an injunction
against stalking.” Carter v. Malken, 207 So. 3d 891, 892 (Fla. 4th DCA
2017).

    A finding of harassment requires a showing of “substantial emotional
distress.” § 784.048(1)(a), Fla. Stat. (2021). “Whether a communication
causes substantial emotional distress should be narrowly construed and
is governed by the reasonable person standard.” David v. Textor, 189 So.
3d 871, 875 (Fla. 4th DCA 2016). Substantial emotional distress “is
greater than just an ordinary feeling of distress.” Johnstone v. State, 298
So. 3d 660, 665 (Fla. 4th DCA 2020).

    Unpleasant, uncivil, and distasteful communications “do not rise to the
level required to support a permanent injunction against stalking.” Reid
v. Saunders, 282 So. 3d 151, 151 (Fla. 1st DCA 2019). Likewise, “[m]ere
irritation, annoyance, embarrassment, exasperation, aggravation, and
frustration, without more, does not equate to ‘substantial emotional
distress.’” Cash v. Gagnon, 306 So. 3d 106, 110 (Fla. 4th DCA 2020)
(citation omitted). While profanity and accusations of lying might be
offensive or even defamatory, “this speech does not fall within a ‘course of
conduct’ that allows for injunctive relief.” Id. Similarly, testimony that a
petitioner was scared of the respondent’s “erratic behavior” was held to be
insufficient to establish substantial emotional distress. Gonzalez v. Funes,
300 So. 3d 679, 684–85 (Fla. 4th DCA 2020). In short, “injunctions are
not available to stop someone from uttering insults or falsehoods.” Logue
v. Book, 297 So. 3d 605, 614 (Fla. 4th DCA 2020).


                                     2
   By contrast, where the complained-of conduct is more extreme and
outrageous, courts have found the conduct to be sufficient to cause
substantial emotional distress in a reasonable person. See Robertson v.
Robertson, 164 So. 3d 87, 88 (Fla. 4th DCA 2015) (holding that where an
ex-husband went to his ex-wife’s home “in the middle of the night” and
“looked inside her darkened windows with a flashlight” “for three
consecutive nights,” the ex-husband’s actions were sufficient to cause
substantial emotional distress in a reasonable person); Auguste v. Aguado,
282 So. 3d 937, 937–38 (Fla. 3d DCA 2019).

   Another required element of harassment is that the course of conduct
“serves no legitimate purpose.”      § 784.048(1)(a), Fla. Stat. (2021).
“[W]hether a communication serves a legitimate purpose is broadly
construed and will cover a wide variety of conduct.” David, 189 So. 3d at
875.

   “Whether the purpose for contact is ‘legitimate’ is evaluated on a case-
by-case basis.” O’Neill v. Goodwin, 195 So. 3d 411, 413 (Fla. 4th DCA
2016). “However, courts have generally held that contact is legitimate
when there is a reason for the contact other than to harass the victim.” Id.

   The evidence at the hearing was that Rosaly was in the practice of
driving by appellee’s residence multiple times a day. During one of these
drive-bys, Rosaly leaned out of the car window with an object in his hand
and told appellee: “You’re dead you piece of shit. Wait until I get done with
you.”

    In addition to the drive-by conduct, Rosaly operated a drone over
appellee’s residence on at least three occasions. When viewed together
with the drive-bys, Rosaly’s use of a drone supports the issuance of an
injunction. The record reveals no legitimate purpose for Rosaly’s course
of conduct.

  The use of a drone can contribute to causing a person substantial
emotional distress under section 784.048(1)(a).

   The Florida legislature amended section 934.50, Florida Statutes, in
2015 to prohibit certain conduct involving drones. The staff analysis for
the amendment recognized that “drones possess capabilities which could
be used by private individuals . . . to breach reasonable expectations of
privacy, including the voyeuristic actions of spying on and recording
private acts.” Fla. S. Comm. on Judiciary, CS/SB 766 (2015), Post-
Meeting       Staff     Analysis       3      (March      26,      2015),
https://www.flsenate.gov/Session/Bill/2015/766/Analyses/2015s0766.

                                     3
ju.PDF.     “[D]rones can be equipped with a wide array of sensory
equipment, including high-magnification lenses, infrared, ultraviolet and
see-through imaging devices, acoustical eavesdropping devices, laser
optical microphones, and face and body recognition software.” Id. “[O]ne
drone outfitted with the proper equipment could” “watch a building,” “look
inside the building,” and “listen[] to conversations taking place inside” “all
[] at once.” Id. at 3–4.

   As a result of this privacy concern, the Florida legislature amended
section 934.50, Florida Statutes, in 2015. Section 934.50, as amended,
imposes limits on the use of a drone. § 934.50, Fla. Stat. (2021). The
statute prohibits a person from using “a drone equipped with an imaging
device to record an image of . . . the . . . tenant [of a privately owned real]
property with the intent to conduct surveillance on the individual or
property captured in the image in violation of such person’s reasonable
expectation of privacy without his or her written consent.” § 934.50(3)(b),
Fla. Stat. (2021).

   An aggrieved person “may initiate a civil action for compensatory
damages for violations of this section and may seek injunctive relief to
prevent future violations of this section against a person.” § 934.50(5)(b),
Fla. Stat. (2021).

   While appellee might be entitled to initiate an action under section
934.50, given the potential for invasion of privacy, we conclude that use of
a drone is conduct that could contribute to substantial emotional distress
under section 784.048(1)(a) of the stalking statute. 1

   The Third District has recognized that surveillance by a drone could be
considered stalking. See Raulerson v. Font, 277 So. 3d 1057, 1063 (Fla.
3d DCA 2018). Raulerson observed that the allegation of respondent
watching petitioner by means of a remote drone might be actionable but
in that case there was “no information regarding the date or actual
observation by any drone.” Id. The court noted that surveillance is among
the “[t]ypical hallmarks of stalking and cyberstalking.” Id.

1 We note that out-of-state statutes and cases consider the use of drones to
surveil as stalking. See Kan. Stat. Ann. § 60-31a02(d)(1) (West 2021); C.M. for &
on behalf of A.M. v. McKee, 398 P.3d 228, 231 (Kan. Ct. App. 2017); Sullivan v.
Kubanyi, 863 S.E.2d 727, 728–29 (Ga. Ct. App. 2021) (affirming in part the award
of a protective order under Ga. Code Ann. § 16-5-90(a) when appellant “engaged
in a pattern of harassing or intimidating behavior” including, among other things,
“follow[ing] [the victim] by drone, s[itting] a drone outside of her residence every
night for months, and continu[ing] such monitoring even after she moved”).


                                         4
  We reverse that portion of the final judgment involving time-sharing
and no contact with the parties’ minor children.

   Section 784.0485 does not provide authority for making a custody
determination in a final judgment for protection against stalking. Compare
§ 784.0485(6)(a), Fla. Stat. (2021) (enumerating the relief a court may
grant in a stalking injunction, which does not expressly include a change
in custody), with § 741.30(6)(a), Fla. Stat. (2021) (enumerating the relief a
court may grant in a domestic violence injunction, which expressly
includes “providing the petitioner with 100 percent of the time-sharing in
a temporary parenting plan” on “the same basis as provided in Chapter
61”).

   It appears that the trial court was trying to shoehorn a custody
determination into the generic provision authorizing courts in stalking
cases to award “such other relief as the court deems necessary for the
protection of a victim” of stalking, “including injunctions or directives to
law enforcement agencies, as provided in this section.” But that statutory
language is contained in both sections 784.0485 and 741.30, so the
provision in the stalking statute cannot be interpreted as encompassing a
child custody determination, particularly where that provision does not
reference Chapter 61 or the best interests of the children. If the legislature
had intended section 784.0485 to allow for custody determinations, it
could have said so, as it did in section 741.30.

    In addition, Appellee did not file a petition on behalf of her children
seeking exclusive time sharing. “[C]ourts are not authorized to award relief
not requested in the pleadings.” Stover v. Stover, 287 So. 3d 1277, 1279
(Fla. 2d DCA 2020) (quoting Abbott v. Abbott, 98 So. 3d 616, 617–18 (Fla.
2d DCA 2012)). “A trial court violates due process and reversibly errs when
it awards relief not sought by the pleadings.” Schot v. Schot, 273 So. 3d
48, 51 (Fla. 4th DCA 2019) (citing McDonald v. McDonald, 732 So. 2d 505,
506 (Fla. 4th DCA 1999)).

   Affirmed in part, reversed in part.

CIKLIN and KUNTZ, JJ., concur.

                            *            *      *

   Not final until disposition of timely filed motion for rehearing.



                                         5